Citation Nr: 0105046	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
eye disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to October 
1976.

The current appeal arose from a February 1997 rating 
determination of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The RO, in 
pertinent part, denied entitlement to service connection for 
an eye disorder, granted service connection for hypertension 
and assigned a 10 percent evaluation, effective June 27, 1996 
and continued a 10 percent evaluation for residuals of right 
ankle fracture.  

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in June 1997, a transcript of which 
has been associated with the claims file.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  A chronic acquired eye disorder was not reported in 
active service.  

2.  A chronic acquired eye disorder is not shown by the post 
service medical evidence of record.  

3.  The veteran does not have a chronic acquired eye disorder 
which is causally related to or chronically worsened by a 
service-connected disability.




4.  Prior to January 12, 1998, diastolic blood pressure was 
not shown to have been predominantly 110 or more with 
definite symptoms.

5.  After January 12, 1998, predominant diastolic pressure is 
not shown to be 110 or more, or predominant systolic pressure 
200 or more.

6.  The service-connected residuals of a fracture of the 
right ankle are productive of no more than moderate 
limitation of ankle motion, or additional functional loss due 
to pain or other pathology.


CONCLUSIONS OF LAW

1.  A chronic acquired eye disorder was not incurred in or 
aggravated by active service, nor is one proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995)..

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104 Diagnostic 
Code 7101(effective prior to January 12, 1998); 38 C.F.R. § 
4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 
(December 11, 1997) (effective January 12, 1998). 

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle fracture.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a chronic acquired eye disorder.

Factual Background

A review of the service medical records show that the veteran 
was seen in August 1971 with complaints of itching and 
burning eyes filled with pus.  He was prescribed Neosporin.  
No diagnosis was provided.  In March 1972 he was seen with 
complaints of slight irritation on the inside of both 
eyelids.  No diagnosis was provided.  In October 1973 he 
complained of left eye pain.  On physical examination the eye 
was described as red and watery.  In May 1975 he was 
diagnosed with probable migraine, Horner's variant.  The 
reported symptomatology included right eye pain, tears, and 
burning sensation.  In June 1975 he received treatment for 
episcleral injection.  The September 1976 separation 
examination revealed a normal eye evaluation.   

Associated with the claims file are private medical records 
dated from July 1977 to February 1979.  In July 1977 the 
veteran was seen with complaints of redness and pain in both 
eyes.  Bilateral scleral injections were found on 
examination.  No diagnosis was provided.  In July 1978 he was 
seen with complaints of an irritated, red left eye.  The 
diagnosis was left bacterial conjunctivitis.  In February 
1979 he was diagnosed with bilateral conjunctivitis.  

Associated with the claims file are VA outpatient treatment 
records dated from January 1980 to May 1997.  In January 1980 
the veteran was seen with complaints of eye irritation.  The 
diagnosis was conjunctivitis.  In October 1983 he was seen 
for follow-up, it was noted that he was unhappy with his 
glasses.  The impression was no retinopathy.  In September 
1987 he was diagnosed with chronic follicular conjunctivitis.  
It was noted that it might be allergy related.  In February 
1990 he was seen with complaints of pain and redness in his 
right eye.  He was diagnosed with viral conjunctivitis.  

When he was seen again in February 1990 it was noted that he 
had a history of viral conjunctivitis.  There were no 
reported complaints.  The impression was suspect adult 
inclusion conjunctivitis.  In April 1995 he was seen with 
complaints of redness, itching and burning eyes with yellow 
drainage.  On examination scleral injection was found.  The 
diagnosis was allergic rhinitis.  In June 1996 he was seen 
with complaints of cloudy vision.  Funduscopy examination was 
okay.  The diagnosis was blurred vision.  In May 1997 he was 
diagnosed with conjunctivitis.  

The veteran was accorded a personal hearing before a hearing 
officer in June 1997 at the RO.  At that time, he testified 
that his eye disorder had been misdiagnosed as 
conjunctivitis.  He testified that a medical professional 
told him that his arteries were hardening due to his 
hypertension and diabetes.  He testified that he had received 
treatment for numerous eye infections.  He continued to 
suffer from chronic burning and itching eyes with drainage.  
He had had chronic eye infections since his return from 
Vietnam.  He became symptomatic every three months.  A 
medical professional had told him that he was experiencing 
vascular changes in the back of his eyes.  He stated that his 
claim of service connection involved an infection on a direct 
basis and vascular and retinal disease on a secondary basis.  

The veteran was accorded a VA visual examination in July 
1997.  On examination there was no evidence of undo 
conjunctival injection or conjunctivitis.  There was no undo 
arteriolar attenuation related to hypertension noted.  The 
diagnosis was no eye pathology.  The examiner reported that 
that there was no evidence of vascular or retinal pathology, 
in response to the posed inquiry as to whether the service-
connected hypertension had aggravated vascular retinal 
changes.  

Service connection has been granted for a fracture of the 
lateral malleolus of the right ankle, postoperative, rated as 
10 percent disabling; hypertension, rated as 10 percent 
disabling; and high frequency sensorineural hearing loss, 
left ear, rated as noncompensable.  The combined schedular 
evaluation is 20 percent.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In the instant case, the service medical records show that 
the veteran complained of eye problems on several occasions.  
However, no diagnosis was provided.  Post service medical 
records show diagnoses of conjunctivitis.  There is no 
evidence that the veteran was diagnosed with any chronic 
disease in service or during an applicable presumption 
period.  38 C.F.R. §§ 3.307 and 3.309.

The Board must deny the claim of entitlement to service 
connection for a disorder based on the fact that there is no 
competent evidence of record demonstrating the current 
existence of a chronic acquired eye disorder.  

The most recent VA visual examination revealed no evidence of 
conjunctival injection or conjunctivitis.  The examiner 
specifically pointed out that, in response to the inquiry as 
to whether the veteran'' service-connected hypertension had 
aggravated vascular or retinal changes, he saw no indication 
of vascular or retinal pathology.

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  As the 
veteran does not have a chronic acquired eye disorder, it 
follows that he has no eye disorder secondary to a service-
connected disability either or a direct causal basis or on 
the basis of aggravation.  

The veteran's own opinions and statements that he has a 
chronic acquired eye disorder related to his period of 
service or as secondary to his service-connected hypertension 
is not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current chronic acquired eye disorder.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired eye 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to increased evaluations 
for hypertension and residuals of a right 
ankle fracture, each evaluated as 10 
percent disabling.

Factual Background 

Service medical records show diastolic blood pressure 
readings in the range of 90 or more.  The impression of 
labile hypertension was given in September 1974.  Diastolic 
readings between 90 and 110 were noted in 1975 and 1976.  

Associated with the claims file are employee treatment 
records dated from May 1977 to October 1979 showing a 
reported blood pressure reading of 144/112.  

Associated with the claims file are private medical records 
dated from February 1992 to May 1993.  A radiographic report 
dated in February 1992 revealed no evidence of any active 
cardiopulmonary disease process.  In May 1993 a blood 
pressure reading of 140/90 was reported.  

The veteran filed a claim for a rating in excess of 10 
percent for residuals of right ankle fracture in May 1995.  

On a June 1995 VA joints examination the veteran had a normal 
right ankle posture.  His gait was also normal.  He was able 
to stand on his heels and toes.  There was a 1/2 inch increase 
in right ankle bi-malleolar circumference.  He lacked 15 
degrees of right ankle dorsiflexion and 20 degrees of plantar 
flexion when compared to the asymptomatic left ankle.  The 
estimated inversion loss was 50 percent when compared to the 
left.  There was no evidence of instability.  The diagnosis 
was post traumatic partial ankylosis right ankle.  X-rays 
taken in July 1994 showed post traumatic changes in the 
distal aspect of the tibia and medial aspect of the fibula 
with exuberant bone formation.

The veteran filed a claim of entitlement to service 
connection for hypertension in June 1996.  

Associated with the claims file are VA outpatient treatment 
records dated from July 1996 to March 1999 showing the 
following blood pressure readings:  190/108, 142/90, 136/86, 
160/100, 166/92, 122/99, 191/110, 180/110, 140/78, and 
160/100. 

Associated with the claims file are VA treatment records 
dated from November 1996 to May 1997 showing the veteran was 
seen in the podiatry clinic with complaints of right ankle 
problems.  In May 1997 the pertinent diagnosis was rule out 
synovitis of the right ankle due to old ankle fracture.  

The veteran was accorded a VA general examination in November 
1996.  On examination blood pressure readings were reportedly 
130/80 sitting, 130/80 recumbent position, and 120/70 
standing.  The diagnosis was hypertension for many years.  It 
was noted that he was on Lotensin.  

On examination of the right ankle range of movement was to 20 
degrees in each direction.  The diagnosis was limited range 
of motion.  

Associated with the claims file are VA x-rays of the ankles 
taken in January 1997 that show large calcaneal spurs.  

On a May 1997 VA orthopedic examination the veteran 
complained of pain, swelling, and instability.  There was no 
evidence of calf atrophy.  He lacked 10 degrees of 
dorsiflexion and 15 degrees of plantar flexion in comparison 
to the normal left ankle.  There was normal inversion, 
eversion, dorsiflexion and plantar flexion force to manual 
testing.  He was able to stand on his heels and toes.  There 
was no gross deformity noted.  There was no palpable 
tenderness along the posterior tibial nor over the peroneal 
tendon sheath.  The anterior drawer sign was negative.  The 
diagnosis was history of ankle injury with subjective history 
of residual weakness with mild loss of dorsiflexion and 
plantar flexion.  The examiner noted that the ankle on 
examination was essentially unremarkable. 

In June 1997 the veteran had an electrocardiogram (ECG).  The 
results were negative exercise treadmill test for chest pain 
or ECG changes, normal hemodynamic response, and fair 
exercise tolerance.  An ECG conducted in July 1998 revealed 
moderate left atrial enlargement, normal left ventricular 
size and systolic function, and no evidence of mitral valve 
prolapse.  An ECG conducted in October 1998 revealed normal 
sinus rhythm, nonspecific T wave abnormality, abnormal ECG.  
However when compared to the July 1998 ECG ,there were no 
significant changes found.  

A July 1997 VA examination shows range of motion of the feet 
was reported to be within normal limits.  

The veteran was accorded a personal hearing before a hearing 
officer in June 1997 at the RO.  He testified that he 
experienced popping, swelling, and clicking of the right 
ankle.  He received treatment for his ankle at the VA Medical 
Center.  He had been issued three different ankle braces.  
His wife testified that at one time he had worn a hard 
plastic brace.  He stated that his blood pressure readings 
had been over 110.  He testified that his blood pressured had 
been 156/98 and occasionally 148/106 or 110.  He took 
prescribed medication twice daily.  He had not been diagnosed 
with arteriosclerotic heart disease.  

Private medical records dated in September 1998 revealed no 
evidence of myocardial ischemia and no significant resting 
perfusion abnormalities.  The reported blood pressure 
readings were 170/102 and 156/94.  

A June 1999 VA examination report shows the veteran's lungs 
were clear and his heart was not enlarged.  There were no 
palpable masses or organs.  The examiner reported that he was 
on 360 milligrams of Verapamil and his blood pressure was 
still recorded at an elevated level.  The reported elevated 
reading was not recorded.  The diagnosis was hypertensive 
cardiovascular disease.  

A February 2000 VA examination report shows the veteran's 
lungs were clear.  There were no palpable masses or organs.  
Blood pressure readings were reportedly between 120/72 and 
126/74.  The examiner reported that he was unable to find any 
significant abnormality in light of the veteran's normal 
blood pressure readings. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The Court has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders effective January 12, 1998. 62 Fed. 
Reg. 65207 (Dec. 11, 1997)(codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the revised regulations, a 10 percent evaluation is 
awarded where there diastolic pressure predominately 100 or 
more, or; systolic pressure predominately 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is provided when there is diastolic pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is provided where there is 
diastolic pressure of predominantly 120 or more.  Note (1): 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation. 38 C.F.R. § 4.104; Diagnostic Code 7101 
(effective January 12, 1998).

Under the prior version of the regulations a 10 percent 
rating was provided where there was diastolic pressure 
predominantly 100 or more.  A 20 percent rating was provided 
for diastolic pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation was provided for 
diastolic pressure of 120 or more and moderately severe 
symptoms. 38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  Note (1): For the 40 percent and 
60 percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.

Note (2): When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104; Diagnostic Code 
7101 (effective prior to January 12, 1998).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful , unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  


The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.5.9.

A 10 percent evaluation may be assigned for moderate limited 
motion of the ankle. A 20 percent evaluation may be assigned 
for marked limited motion of the ankle. 38 C.F.R. § 4.71a; 
Diagnostic Code 5271.

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 10 percent.  38 C.F.R. § 
4.71a; Diagnostic Code 5270 (2000).

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent may be assigned in poor weight- 
bearing position.  38 C.F.R. § 4.71a; Diagnostic Code 5272 
(2000).

Full range of motion of the ankle is present when there is 20 
degrees of dorsal flexion and 45 degrees of plantar flexion. 
38 C.F.R. § 4.71, Plate II (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive examinations.  The Board has 
not been made aware of any additional evidence which has not 
already been requested and/or obtained pertinent to the 
veteran's appeal.  Accordingly, the Board finds that the 
record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation without it first being considered by the 
RO.  As set forth above, VA has already met all obligations 
to the veteran under this new legislation.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Hypertension

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's hypertension, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (2000).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In the 
case at hand, the Board finds that a staged rating is 
inappropriate.

The Board also notes that because the regulatory criteria for 
cardiovascular diseases were amended during the pendency of 
the veteran's appeal, he is entitled to application of the 
more favorable criteria.

The available medical evidence clearly reveals that the 
veteran's diastolic blood pressure is predominantly below 
110.  The blood pressure readings on the most recent VA 
examinations, as well as the blood pressure readings recorded 
over the last several years, do not reflect diastolic blood 
pressure readings "predominantly" 110 or more with definite 
symptoms.

While the Board has noted very sporadic instances in which 
the veteran's diastolic blood pressure was read as 110, the 
Board finds that the evidence as a whole does not present a 
disability picture warranting an increased evaluation at this 
time under the previous criteria for rating hypertension.  
Simply stated, the vast majority of the veteran's blood 
pressure readings do not indicate that the diastolic blood 
pressure is predominantly 110 or more with definite symptoms.

As to application of the amended criteria effective January 
12, 1998, the Board notes that as of this date, the veteran's 
hypertension has not been shown to be manifested by diastolic 
pressure 110 or more, or systolic pressure 200 or more.  
Accordingly, a basis for assignment of an increased 
evaluation under the amended criteria has not been presented.  

In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



Residuals of right ankle fracture

The Board finds an evaluation in excess of 10 percent is not 
warranted for the residuals of a fracture of the right ankle.  

There is no evidence of record demonstrating that the veteran 
has marked limitation of motion of the right ankle which is 
the requirement for a 20 percent evaluation under Diagnostic 
Code 5271.  At the time of the most recent VA examination, 
the veteran lacked 10 degrees of dorsiflexion and 15 degrees 
of plantar flexion.  The 1997 VA examiner described the loss 
of motion as mild.  The Board finds that this reported 
reduced range of motion is contemplated in the current 10 
percent evaluation.  

The evidentiary record is devoid of any evidence of ankylosis 
of the subastragalar or tarsal joint, malunion of the os 
calcis or astragalus, or astragalectomy to warrant assignment 
of an increased evaluation of 20 percent under Diagnostic 
Codes 5272, 5273, or 5274.  

Upon review of all the evidence of record, the Board finds 
that the symptoms and manifestations of the veteran's right 
ankle disability with consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59, more nearly approximate 
moderate ankle impairment consistent with the 10 percent 
evaluation presently assigned.

In this regard VA examinations have been negative for 
clinical objective signs of incoordination, weakness, excess 
fatigability, deformity, atrophy, instability, etc.

While the veteran complained of pain in the right ankle, the 
examination was devoid of any clinical objective findings of 
functional loss due pain.  The Board notes that a lay person 
can provide evidence of visible symptoms.  Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  Dysfunction due to pain has 
not been supported by adequate clinical objective pathology.  

The 1997 VA examiner specifically found that with the 
exception of mild loss of motion, the examination of the 
right ankle was essentially unremarkable.  The Board cannot 
ignore the fact that on the most recent examination, and 
previous examinations, there has been no findings of 
reduction of normal inversion and excursion of movements in 
different planes, weakened movement, muscle atrophy, excess 
fatigability, incoordination, etc.  

As the veteran's subjective complaints of pain have not been 
objectively confirmed by competent medical evidence, and 
absent any other pertinent symptomatology, the Board finds 
that no higher rating is warranted with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right ankle.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Additional consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation.  It did not grant entitlement to 
an increased evaluation on this basis.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
neither hypertension nor the right ankle disability have been 
shown to markedly interfere with employment, nor has either 
required frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hypertension and right ankle fracture residuals.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to service connection for a chronic acquired eye 
disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle fracture is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

